DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has been checked, but not to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 11 March 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the intended scope of the claim is not clear because no units are provided for N, K, or M (e.g., if K=2 and N=16, it is not clear what is meant by a 32 multiply accumulator).  For the purposes of examination the examiner has assumed the units are bits, as the size of the weight is measured in bits.
Claims 2-8 depend upon claim 1, and thus include the aforementioned limitation.

As per claim 9, the intended scope of the claim is not clear because no units are provided for N, K, or M (e.g., if K=2 and N=16, it is not clear what is meant by a 32 
Claim 10 depends upon claim 9, and thus include the aforementioned limitation.

Claim 9 recites the limitation "each computation cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends upon claim 9, and thus include the aforementioned limitation.

As per claim 11, the intended scope of the claim is not clear because no units are provided for N, K, or M (e.g., if K=2 and N=16, it is not clear what is meant by a 32 multiply accumulator).  For the purposes of examination the examiner has assumed the units are bits, as the size of the weight is measured in bits.
Claims 12-18 depend upon claim 11, and thus include the aforementioned limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moons et al. (ENVISION: A 0.26-to-10TOPS/W Subword-Parallel Dynamic-Voltage-Accuracy-Frequency-Scalable Convolutional Neural Network Processor in 28nm FDSOI, Feb. 2017, pgs. 1-3).

As per claim 1, Moons teaches a method for performing multiplications in a computer system, the method comprising: determining a size in bits of weight elements [a system including a number of configurable MAC units for operating on variable precision (size) weights and input features (pg. 1, see descriptions of figs. 14.5.2 and 14.5.4)]; configuring an N*K multiply accumulator to perform at least two multiply operations in parallel, if the size in bits of at least two weight elements is not bigger than N/M, where K is an integer bigger than one, each of N and M is a power of 2 and N                        
                            ≥
                        
                    M [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description); so in this case K=2, N=8 and M=1, 2, or 4].

As per claim 2, Moons teaches configuring the N*K multiply accumulator to perform N/M multiply operations in parallel, if the size in bits of M weight elements is [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 2x1-8b or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description)].

As per claim 3, Moons teaches configuring the N*K multiply accumulator to perform one multiply operation, if the size in bits of a weight element is N [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b operation per cycle (pgs. 1-2, see 14.5.2 and description)].

As per claim 6, Moons teaches wherein the weight elements pertain to a neural network [a system for performing convolutional neural network operations (pg. 1, first section)].

As per claim 7, Moons teaches accumulating the results of the at least two multiply operations with the results of previous multiplications performed by the N*K multiply accumulator [the MAC units store multiplication results in accumulation register and perform accumulation (pg. 1, description of 14.5.4)].

As per claim 9, Moons teaches a method for performing neural network calculations, the method comprising: selecting a size in bits for representing a plurality of weight elements of the neural network based on a value of the weight elements [a system including a number of configurable MAC units for operating on variable precision (size) weights and input features (pg. 1, see descriptions of figs. 14.5.2 and 14.5.4)]; in each computational cycle: if the size in bits of a weight element of the plurality of weight elements is N, configuring an N*K multiply accumulator to perform one multiply-accumulate operation of a K-bit data element and the N-bit weight element [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b operation per cycle (pgs. 1-2, see 14.5.2 and description)]; and if the size in bits of at least two N/M-bit weight elements of the plurality of weight elements is N/M, configuring the N*K multiply accumulator to perform up to N/M multiply-accumulate operations, each of a K-bit data element and an N/M-bit weight element [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 2x1-8b or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description)], wherein N, K, and M are integers bigger than one, N is a power of 2, M is even and N                        
                            ≥
                        
                    M [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description); so in this case K=2, N=8 and M=1, 2, or 4].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons et al. (ENVISION: A 0.26-to-10TOPS/W Subword-Parallel Dynamic-Voltage-Accuracy-Frequency-Scalable Convolutional Neural Network Processor in 28nm FDSOI, Feb. 2017, pgs. 1-3) in view of Tieleman (US 2016/0342887).

As per claim 11, Moons teaches a neural network hardware accelerator comprising: a weight buffer configured to store at least one weight [the weights are stored in a buffer before passing to the MAC array (pg. 2, fig. 14.5.4)]; a data queue configured to store at least M data elements [the feature data is stored into a FIFO before being sent to the MAC array (pg. 2, fig. 14.5.4)]; an N*K multiplier-accumulator comprising: an N*K multiplier; an adder and an accumulator [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description); where the MAC units also store multiplication results in accumulation register and perform accumulation (pg. 1, description of 14.5.4)]; wherein the neural network hardware accelerator is configured to: determine a size in bits of weight elements in the at least one weight packet [a system including a number of configurable MAC units for operating on variable precision (size) weights and input features (pg. 1, see descriptions of figs. 14.5.2 and 14.5.4)]; configure the N*K multiply accumulator to perform at least two multiply operations in parallel, if the size in bits of at least two of the weight elements is not bigger than N/M where N, K, and M are integers bigger than one, N is a power of 2, M is even and N                        
                            ≥
                        
                    M [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description); so in this case K=2, N=8 and M=1, 2, or 4].
While Moons teaches selecting a precision for the weights and buffering the weights (see above) it does not explicitly teach weight packets.
Tieleman teaches a weight packet buffer configured to store at least one weight packet [a scalable neural network system includes sending packet data including weights between processors, including buffering the packet data (paras. 0011, 0024-26, etc.)].
Moons and Tieleman are analogous art, as they are within the same field of endeavor, namely scalable neural network systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use packets for sending the weight data, including precision info, to the calculation units, as taught by Tieleman, in the sending of weight and precision selection to the calculation units in the system taught by Moons.
Tieleman provides motivation as [sending and receiving the weight/input and result data as packets between processors in the scalable system allows for the communication architecture to scale with the size of the system (para. 0007, etc.)].

As per claim 12, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 6, above.

As per claim 17, see the rejection of claim 7, above.


Claims 4, 5, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons et al. (ENVISION: A 0.26-to-10TOPS/W Subword-Parallel Dynamic-Voltage-Accuracy-Frequency-Scalable Convolutional Neural Network Processor in 28nm FDSOI, Feb. 2017, pgs. 1-3), in view of Tieleman (US 2016/0342887), and further in view of well-known practices in the art.

As per claim 4, Moons teaches the method of claim 1, as described above.
While Moons teaches selecting a precision for the weights (see above) it does not explicitly teach obtaining a weight packet, the weight packet including a header indicative of the size in bits of weight elements in the weight packet, wherein the size in bits of the weight elements in the weight packet is determined based on the header.
Tieleman teaches obtaining a weight packet, the weight packet including an indication of the size in bits of weight elements in the weight packet, wherein the size in bits of the weight elements in the weight packet is determined based on the indication [a scalable neural network system includes sending packet data including weights between processors, including data indicative of the precision of the data (paras. 0024-26, etc.)].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use packets for sending the weight data, including precision info, to the calculation units, as taught by Tieleman, in the sending of weight and precision selection to the calculation units in the system taught by Moons.
Tieleman provides motivation as [sending and receiving the weight/input and result data as packets between processors in the scalable system allows for the communication architecture to scale with the size of the system (para. 0007, etc.)].
While Moons/Tieleman teaches including the weight and size information in packets (see above), it does not explicitly teach the packet including a header indicative of the size, wherein the size is determined based on the header.
However, the examiner takes official notice that it is old and well known within the art to include, within a packet header, information regarding the size of the elements within the packet, so that the packet can be decoded.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the precision info for the weight data in the packets in the system of Moons/Tieleman in a header in the packet and to determine the size of the weights based on the header, in order to achieve the predictable result of providing for easy decoding of the packets so that the selected elements can be read from the packet and utilized.

[the MAC units may be configured to compute using different levels of selected subword parallelism, causing different numbers of parallel operations per cycle (Moons: pgs. 1-2, see 14.5.2 and description) in a scalable neural network system includes sending packet data including weights between processors, including data indicative of the precision of the data, which can include compressing/reducing the size of the weights based upon their value (Tieleman: paras. 0024-26 for the packets, paras. 0011, 0026-27 for compression/reduction, etc.)].

As per claim 14, see the rejection of claim 4, above.

As per claim 15, see the rejection of claim 5, above.

As per claim 18, see the rejection of claim 8, below.


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons et al. (ENVISION: A 0.26-to-10TOPS/W Subword-Parallel Dynamic-Voltage-Accuracy-Frequency-Scalable Convolutional Neural Network Processor in 28nm FDSOI, Feb. 2017, pgs. 1-3) in view of well-known practices in the art.

[the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description), so in this case K=2, N=8 and M=1, 2, or 4].
Moons does not explicitly teach that N=16.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the MAC units to include N=16, since such a modification would have involved a mere change in size of the component.  A mere change in size is recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  This would also achieve the predictable result of allowing the MAC units to handle larger input values.

As per claim 10, Moons teaches wherein value of M is selectable from 2 and 4 [the MAC units may be configured to compute Nx1-16b/N with N being the level of subword parallelism, such as 1x1-16b, 2x1-8b, or 4x1-4b operations per cycle (pgs. 1-2, see 14.5.2 and description), so in this case K=2, N=8 and M=1, 2, or 4].
Moons does not explicitly teach that N=16.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the MAC units to include N=16, since such a modification would have involved a mere change in size of the component.  A mere change in size is recognized as being within the level of 


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-18 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128